Allowable Subject Matter
Claims 1-2, 4-12 and 14-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Kuppuswamy discloses a communication method (Kuppuswamy, paragraph [0010], satellite communication) comprising: 
by a first node of a satellite communications network, a stream of terrestrial data packets that are encapsulated in accordance with a predetermined protocol (Kuppuswamy, paragraph [0048], compression module receiving incoming VoIP packets; paragraph [0049], transmitted RTP packets, with RTP/JUDP/IP headers, are presented to the compression module on the transmit side; paragraph [0063], Implementation on the forward link is similar to the reverse link); 
de-encapsulating, by the first node, the terrestrial data packets to extract information (Kuppuswamy, Figs. 1, 9; paragraph [0049], compression module strips the RTP/UDP/IP header from the VoIP packets; paragraph [0064], RTP/JUDP/IP header removal) and QoS parameters for a user session in accordance with the predetermined protocol (Kuppuswamy, Figs. 1, 10; paragraph [0070], requirements, gateway adds QoS bits, determines the priority based on the QoS bits received in the packets from the IP network side; paragraph [0071], EV-DO link layer headers distinguish application types with different QoS requirements; paragraph [0072]. Implementation on the forward link is similar to the reverse link);
encapsulating, by the first node, the information within satellite data packets (Kuppuswamy, Figs. 1, 9; paragraph [0063], Implementation on the forward link is similar to the reverse link; paragraph 
scheduling, by a packet scheduler at the first node using the QoS parameters, satellite data packets including the user plane context for transmission via the user plane of the satellite communications link (Kuppuswamy, Figs. 1, 10; paragraph [0016], zero-header VoIP packets associated with a particular type of QoS; paragraph [0070], EV-DO link layer headers distinguish application types with different QoS requirements; QoS are tied to the application, the processor schedules the different services based on the Application being used, gateway adds QoS bits; paragraph [0071], defining multiple physical layer packet formats based on the QoS information);
transmitting, by the first node, the satellite data packets to the second node of the satellite communications network via the satellite communications link between the first node and the second node (Kuppuswamy, Figs. 1, 9; paragraph [0063]. Implementation on the forward link is similar to the reverse link; paragraph [0064], RLP layer add the RLP header and passes it on to the RL MAC 912 for transmission on the RL traffic channel); and  
transmitting, by the first node, the satellite data packets to the second node of the satellite communications network via a satellite communications link (Kuppuswamy, Figs. 1, 9; paragraph [0063], Implementation on the forward link is similar to the reverse link; paragraph [0064], RLP layer add the RLP header and passes it on to the RL MAC 912 for transmission on the RL traffic channel).

Kuppuswamy does not explicitly disclose that the streams have a control plane context and user plane context.
 
Ahluwalia discloses receiving, by a first node of a satellite communications network (Ahluwalia, Fig. 2, core network linked via satellite gateway to satellite which is linked to ENodeB via VSAT), a stream 
transmitting, by the first node, the satellite data packets including control plane context to a second node of the satellite communications network via a control plane of a satellite communications link between the first node and the second node (Ahluwalia, Fig. 2, GTP-U and GTP transmissions via satellite from Satellite Gateway to VSAT; paragraph [0037], GTP-U for user plane and GTP-C for control plane); and
scheduling, by a packet scheduler at the first node using the QoS parameters, satellite data packets including the user plane context for transmission via the user plane of the satellite communications link (Ahluwalia, Fig. 2, GTP-U and GTP transmissions via satellite from Satellite Gateway to VSAT; paragraph [0037], GTP-U for user plane and GTP-C for control plane) using the QoS parameters (Ahluwalha, paragraph [0028], different QoS-based bearers); 
transmitting, by the first node, the satellite data packets including user plane context to the second node of the satellite communications network via the user plane of the satellite communications link (Ahluwalia, Fig. 2, GTP-U and GTP transmissions via satellite from Satellite Gateway to VSAT; paragraph [0037], GTP-U for user plane and GTP-C for control plane) using the QoS parameters (Ahluwalha, paragraph [0028], different QoS-based bearers).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the invention of Kuppuswamy on a stream of packets that is received from a terrestrial network, including both control plane and user plane, and to schedule the packets based on QoS.  The motivation to combine the references would have been to compress the 

Kuppuswamy does not explicitly disclose dynamically adjusting a bandwidth.

Radpour discloses adjusting, by a bandwidth manager at the first node using the QoS parameters, the control plane satellite bandwidth for the control plane of the satellite communications link between the first node and a second node of the satellite communications network based on the QoS parameters (Radpour, paragraph [0033], QCI provides information regarding priority and/or type of service, scheduling component allocates bandwidth for traffic flow based on QoS).  
Radpour discloses the QoS parameters providing a session type, a bandwidth requirement, and priority information (Radpour, paragraph [0033], QCI provides information regarding priority and/or type of service, scheduling component allocates bandwidth for traffic flow based on QoS).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust bandwidth of the satellite communications link in the invention of Kuppuswamy.  The motivation to combine the references would have been to efficiently allocate the resources of the satellite communications link.


The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, that the first node configured to link with a second node via a satellite communications link using control plane satellite bandwidth for a control plane of the satellite communications link and user plane satellite bandwidth for a user plane of the satellite communications link.

Independent claims 10, 11 and 20 are allowable for substantially the same reasons as claim 1.
Dependent claims 2, 4-9, 12, 14-19 and 21-22 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466